Citation Nr: 1325229	
Decision Date: 08/08/13    Archive Date: 08/13/13

DOCKET NO.  08-35 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

The Veteran is represented by:  Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office located in Denver, Colorado (RO).  

In April 2013, the Board remanded the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to a service-connected disability, and a claim of entitlement to service connection for a depressive disability.  In May 2013, while the Veteran's claims were in remand status, service connection for major depressive disorder was granted.  As such, the benefit sought on appeal was granted with respect to the Veteran's depressive disability claim and, thus, further appellate review of this claim is moot.  After issuing a May 2013 supplemental statement of the case, the Veteran's claim for service connection for hypertension was remitted to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In April 2013, the Board remanded the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to a service-connected disability, for additional development.  Specifically, the Board found that a May 2012 VA examination was inadequate because the examiner's opinion focused on the etiological relationship between the Veteran's hypertension and his previous myocardial infarctions instead of his service-connected coronary artery disease, of which myocardial infarctions are an aspect.  As such, the Board found that a remand was required in order to obtain a supplemental opinion from the May 2012 VA examiner.

While the Veteran's claim was in remand status, the RO obtained a supplemental opinion from the May 2012 VA examiner.  In May 2013, the examiner reviewed the Veteran's claims file and then opined as follows:

The claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claim in-service injury, event, or illness.

...

The claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.

In support of these opinions, the examiner directed the adjudicator to see the May 2012 VA examination, as the opinion and rationale were "unchanged."  Further, the examiner stated the following:

Original opinion/rationale unchanged.  For verification of etiologies of hypertension, please see the Joint National Committee Report on the Detection and Treatment of Hypertension.  This is a branch of the National Heart, Lung and Blood Institute, for decades the nation's authority on hypertension.

In sum, the VA examiner provided an opinion/rationale that the Board has already found to be inadequate.  By simply reiterating that opinion, the examiner did not alter its inadequacy.  Accordingly, the May 2013 supplemental opinion is not adequate for purposes of adjudicating the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to a service-connected disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

Additionally, the VA examiner referred the adjudicator to review the Joint National Committee Report on the Detection and Treatment of Hypertension from the National Heart, Lung and Blood Institute.  There was no indication that the RO attempted to obtain this report.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes (Gerald) v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  As such, while the Veteran's claim is in remand status, the RO must attempt to obtain the report.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain the Joint National Committee Report on the Detection and Treatment of Hypertension from the National Heart, Lung and Blood Institute.  To the extent that efforts to obtain the report are unsuccessful, the claims file must contain documentation of the attempts undertaken.  The Veteran and his representative must be informed of the negative results, and must be given an opportunity to submit the sought-after report.

2.  The RO must then make available the Veteran's claims file to a VA examiner other than the one you provided the May 2013 opinion and ask that another supplemental opinion be provided.  After reviewing the claims file, including the Veteran's Virtual VA claims file, the examiner must address the following question:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed hypertension was caused by, due to, or aggravated by any service-connected disability, with a particular emphasis on coronary artery disease (NOT myocardial infarctions)?

The examiner must separately address whether the Veteran's hypertension was at least as likely as not (50 percent probability or more) aggravated by any service connected disability, with a particular emphasis on coronary artery disease.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

Presently, service connection is in effect for posttraumatic stress disorder and major depressive disorder; bilateral posterior cataracts, post-operative; diabetes mellitus, type II, with associated peripheral neuropathy of hands and feet; coronary artery disease with myocardial infarctions; and tinnitus.

The examiner must indicate that the Veteran's Virtual VA claims file was reviewed.  The examiner must fully explain the rendered opinion, including a thorough underlying rationale for any conclusion reached

3.  Thereafter, the RO should re-adjudicate the appeal, to include all of the relevant evidence of record.  If the benefit sought on appeal remains denied, the RO should issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time in which to respond.  Then, the appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

